Exhibit 10.2

 

SUPERGEN, INC.

 

SEVERANCE BENEFIT PLAN FOR OFFICERS

 

(EFFECTIVE OCTOBER 28, 2008)

 

Section 1.              INTRODUCTION.

 

The SuperGen, Inc. Severance Benefit Plan for Officers (the “Plan”) is amended
and restated effective October 28, 2008, to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).  The
purpose of the Plan is to provide for the payment of severance benefits to
certain eligible employees of SuperGen, Inc. (the “Company”) or an affiliate of
the Company whose employment with the Company or an affiliate of the Company is
involuntarily terminated.  With the exception of the SuperGen, Inc. Severance
Benefit Plan, this Plan shall supersede any severance benefit plan, policy or
practice previously maintained by the Company or any affiliate of the Company;
provided, however, that an Eligible Employee under this Plan shall not be
entitled to receive any benefits under the SuperGen, Inc. Severance Benefit
Plan.  This Plan document also is the Summary Plan Description for the Plan.

 

Section 2.              ELIGIBILITY FOR BENEFITS.

 

(a)           General Rules.  Subject to the requirements set forth in this
Section, the Company will grant severance benefits under the Plan to Eligible
Employees.

 

(1)           Definition of “Eligible Employee.”  For purposes of this Plan, an
Eligible Employee is a full-time or a part-time regular hire employee of the
Company or any affiliate of the Company (i) who is based in the United States,
(ii) who is employed as an officer of the Company or any affiliate of the
Company, (iii) whose employment is involuntarily terminated by the Company or an
affiliate of the Company as a result of the elimination of his or her job
position, and (iv) who is notified by the Company in writing that he or she is
eligible for participation in the Plan.  The determination of whether an
employee is an Eligible Employee shall be made by the Company, in its sole
discretion, and such determination shall be binding and conclusive on all
persons.  For purposes of this Plan, part-time employees are those regular hire
employees who are regularly scheduled to work more than twenty (20) hours per
week but less than a full-time work schedule.  Regular hire employees working
twenty (20) hours per week or less and temporary employees are not eligible for
severance benefits under the Plan.

 

(2)           In order to be eligible to receive benefits under the Plan, an
Eligible Employee must remain on the job until his or her date of termination as
scheduled by the Company.

 

(3)           In order to be eligible to receive benefits under the Plan, an
Eligible Employee also must execute a general waiver and release in
substantially the form attached hereto as Exhibit A, Exhibit B or Exhibit C, as
appropriate, and such release must become effective in accordance with its
terms.  The Company, in its sole discretion, may modify the form of the required
release to comply with applicable law and shall determine the form of

 

1

--------------------------------------------------------------------------------


 

the required release, which may be incorporated into a termination agreement or
other agreement with the Eligible Employee.

 

(b)           Exceptions to Benefit Entitlement.  An employee, including an
employee who otherwise is an Eligible Employee, will not receive benefits under
the Plan (or will receive reduced benefits under the Plan) in the following
circumstances, as determined by the Company in its sole discretion:

 

(1)           The employee has executed an individually negotiated employment
contract or agreement with the Company or an affiliate of the Company relating
to severance benefits that is in effect on his or her termination date, in which
case such employee’s severance benefit, if any, shall be governed by the terms
of such individually negotiated employment contract or agreement and shall be
governed by this Plan only to the extent that the reduction pursuant to
Section 3(f) below does not entirely eliminate benefits under this Plan.

 

(2)           The employee is involuntarily terminated for any reason other than
the elimination of the employee’s job position.

 

(3)           The employee voluntarily terminates employment with the Company or
an affiliate of the Company.  Voluntary terminations include, but are not
limited to, resignation, retirement or failure to return from a leave of absence
on the scheduled date.

 

(4)           The employee voluntarily terminates employment with the Company or
an affiliate of the Company in order to accept employment with another entity
that is wholly or partly owned (directly or indirectly) by the Company or an
affiliate of the Company.

 

(5)           The employee is involuntarily terminated for reasons related to
job performance or misconduct.

 

(6)           The employee is offered immediate reemployment by a successor to
the Company or an affiliate of the Company or by a purchaser of its assets, as
the case may be, following a change in ownership of the Company or an affiliate
of the Company or a sale of substantially all of the assets of a division or
business unit of the Company or an affiliate of the Company.  For purposes of
the foregoing, “immediate reemployment” means that the employee’s employment
with the successor to the Company or an affiliate of the Company or the
purchaser of its assets, as the case may be, results in uninterrupted employment
such that the employee does not incur a lapse in pay as a result of the change
in ownership of the Company or an affiliate of the Company or the sale of its
assets.

 

(7)           The employee is rehired by the Company or an affiliate of the
Company prior to the date benefits under the Plan are scheduled to commence.

 

(8)           The employee engages in misconduct, violates a Company policy, or
acts in a manner deemed harmful to the Company or an affiliate of the Company
prior to his or her scheduled date of termination.

 

2

--------------------------------------------------------------------------------


 

Section 3.              AMOUNT OF BENEFIT.

 

(a)           Cash Severance Benefit.  Each Eligible Employee shall receive a
cash severance benefit in an amount equal to the sum of the following:

 

(i)            Two (2) weeks of such Eligible Employee’s Base Salary, which
shall be paid in lieu of notice of termination of employment;

 

(ii)           An additional thirty-nine (39) weeks of such Eligible Employee’s
Base Salary;

 

(iii)         An additional two (2) weeks of such Eligible Employee’s Base
Salary for each full year of service such Eligible Employee has completed with
the Company or an affiliate of the Company; and

 

(iv)          An additional one (1) week of such Eligible Employee’s Base Salary
for any partial year of service such Eligible Employee has completed with the
Company or an affiliate of the Company, provided that such partial year of
service is greater than six (6) months in length.

 

(b)           Definition of “Base Salary.”  For purposes of calculating Plan
benefits, “Base Salary” shall mean the Eligible Employee’s base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the Eligible Employee’s
termination date.

 

(c)           Career Transition Assistance.  Following an Eligible Employee’s
termination of employment by the Company or an affiliate of the Company, the
Company or its affiliate shall provide the Eligible Employee with career
transition services through an outplacement service provider for a duration of
nine (9) months or such longer period as determined by the Board of Directors of
the Company or its delegate (the “Board”) in its sole discretion, up to a
maximum of twenty-four (24) months.

 

(d)           COBRA Continuation Coverage.  Each Eligible Employee who is
enrolled in a health, dental, or vision plan sponsored by the Company or an
affiliate of the Company may be eligible to continue coverage under such health,
dental, or vision plan (or to convert to an individual policy), at the time of
the Eligible Employee’s termination of employment, under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA” and, for purposes of this
Plan, the term “COBRA” shall also include any state law providing for similar
continuation coverage in addition to COBRA).  The Company will notify the
Eligible Employee of any such right to continue such coverage at the time of
termination pursuant to COBRA.  No provision of this Plan will affect the
continuation coverage rules under COBRA, except that the Company’s payment, if
any, of applicable insurance premiums will be credited as payment by the
Eligible Employee for purposes of the Eligible Employee’s payment required under
COBRA.  Therefore, the period during which an Eligible Employee may elect to
continue the Company’s or its affiliate’s health, dental, or vision plan
coverage at his or her own expense under COBRA, the length of time during which
COBRA coverage will be made available to the Eligible Employee, and all other
rights and obligations of the Eligible Employee under COBRA

 

3

--------------------------------------------------------------------------------


 

(except the obligation to pay insurance premiums that the Company pays, if any)
will be applied in the same manner that such rules would apply in the absence of
this Plan.

 

If COBRA is elected by an Eligible Employee, the Company shall pay COBRA
premiums on behalf of the Eligible Employee during the number of weeks of Base
Salary in respect of which the amount paid to the Eligible Employee under
Section 3(a) was calculated or for such longer period as determined by the Board
in its sole discretion; however, in no event will the Company pay COBRA premiums
for longer than the maximum coverage continuation period under COBRA.  Upon the
conclusion of such period of insurance premium payments made by the Company, the
Eligible Employee will be responsible for the entire payment of premiums
required under COBRA for the duration of the COBRA period.  For purposes of this
Section 3(d), (i) references to COBRA shall be deemed to refer also to analogous
provisions of state law and (ii) any applicable insurance premiums that are paid
by the Company shall not include any amounts payable by the Eligible Employee
under an Internal Revenue Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of the Eligible Employee.

 

(e)           Additional Benefits.  Notwithstanding the foregoing, the Company
may, in its sole discretion, provide benefits in addition to those pursuant to
Sections 3(a), 3(c) and 3(d) to Eligible Employees or employees who are not
Eligible Employees (“Non-Eligible Employees”) chosen by the Company, in its sole
discretion, and the provision of any such benefits to an Eligible Employee or a
Non-Eligible Employee shall in no way obligate the Company to provide such
benefits to any other Eligible Employee or to any other Non-Eligible Employee,
even if similarly situated.  If benefits under the Plan are provided to a
Non-Eligible Employee, references in the Plan to “Eligible Employee” (with the
exception of Sections 3(a), 3(c) and 3(d)) shall be deemed to refer to such
Non-Eligible Employee.

 

(f)            Certain Reductions.  The Company, in its sole discretion, shall
have the authority to reduce an Eligible Employee’s severance benefits, in whole
or in part, by any other severance benefits, pay in lieu of notice, or other
similar benefits payable to the Eligible Employee by the Company or an affiliate
of the Company that become payable in connection with the Eligible Employee’s
termination of employment pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act (the “WARN Act”), (ii) a written employment or severance agreement with the
Company, or (iii) any Company policy or practice providing for the Eligible
Employee to remain on the payroll for a limited period of time after being given
notice of the termination of the Eligible Employee’s employment.  The benefits
provided under this Plan are intended to satisfy, in whole or in part, any and
all statutory obligations that may arise out of an Eligible Employee’s
termination of employment, and the Plan Administrator shall so construe and
implement the terms of the Plan.  The Company’s decision to apply such
reductions to the severance benefits of one Eligible Employee and the amount of
such reductions shall in no way obligate the Company to apply the same
reductions in the same amounts to the severance benefits of any other Eligible
Employee, even if similarly situated.  In the Company’s sole discretion, such
reductions may be applied on a retroactive basis, with severance benefits
previously paid being recharacterized as payments pursuant to the Company’s
statutory obligation.

 

4

--------------------------------------------------------------------------------


 

(g)           Other Employee Benefits.  All other benefits (such as life
insurance, disability coverage, and 401(k) plan coverage) terminate as of the
Eligible Employee’s termination date (except to the extent that a conversion
privilege may be available thereunder).

 

Section 4.              TIME OF PAYMENT AND FORM OF BENEFIT.

 

The severance benefits set forth under Section 3(a) above, if any, shall be paid
in a single sum as soon as administratively practical following an Eligible
Employee’s “separation from service” (as such term is defined for purposes of
Code Section 409A and any regulations or other guidance promulgated thereunder
(“Section 409A”)) The benefits described in Sections 3(b) and (c) above, if any,
will be paid directly by the Company in accordance with the Company’s policies
and procedures.  All such payments under the Plan will be subject to applicable
withholding for federal, state and local taxes.  If an Eligible Employee is
indebted to the Company at his or her termination date, the Company reserves the
right to offset any severance payments under the Plan by the amount of such
indebtedness.  In no event shall payment of any Plan benefit be made prior to
the Eligible Employee’s termination date or prior to the effective date of the
release described in Section 2(a)(3).

 

Section 5.              REEMPLOYMENT.

 

In the event of an Eligible Employee’s reemployment by the Company or an
affiliate of the Company during the period of time in respect of which a cash
severance benefit pursuant to Section 3(a) or 3(e) has been paid, the Company,
in its sole and absolute discretion, may require such Eligible Employee to repay
to the Company all or a portion of such severance benefits as a condition of
reemployment.

 

Section 6.              SECTION 409A

 

(a)           Notwithstanding anything to the contrary in the Plan, if an
Eligible Employee is a “specified employee” within the meaning of Section 409A
at the time of the Eligible Employee’s termination of employment (other than due
to death), and the severance payable to the Eligible Employee, if any, pursuant
to the Plan, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) that are payable
within the first six (6) months following the Eligible Employee’s termination of
employment, then such severance will become payable on the first payroll date
that occurs on or after the date six (6) months and one (1) day following the
date of the Eligible Employee’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. 
Notwithstanding anything herein to the contrary, if the Eligible Employee dies
following the Eligible Employee’s termination of employment but prior to the six
(6) month anniversary of the Eligible Employee’s termination of employment, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of the Eligible
Employee’s death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

 

5

--------------------------------------------------------------------------------


 

(b)           Any amount paid under the Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of this Agreement.  Any amount
paid under the Agreement that qualifies as a payment made as a result of an
involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations that does not exceed the Section 409A Limit will not
constitute Deferred Compensation Separation Benefits for purposes of this
Agreement.  For this purpose, “Section 409A Limit” means the lesser of two
(2) times: (A) the Eligible Employee’s annualized compensation based upon the
annual rate of pay paid to the Eligible Employee during the Company’s taxable
year preceding the Company’s taxable year of the Eligible Employee’s termination
of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (B) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which the Eligible Employee’s employment is terminated.

 

(c)           The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.  The
Eligible Employee and the Company agree to work together in good faith to
consider amendments to the Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to the Eligible Employee under
Section 409A.

 

Section 7.              RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

 

(a)           Exclusive Discretion.  The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan.  The rules, interpretations, computations and
other actions of the Plan Administrator shall be binding and conclusive on all
persons.

 

(b)           Amendment or Termination.  The Company reserves the right to amend
or terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall affect the right to any
unpaid benefit of any Eligible Employee whose termination date has occurred
prior to amendment or termination of the Plan.  Any action amending or
terminating the Plan shall be in writing and executed by the Chief Executive
Officer or Chief Financial Officer of the Company.

 

Section 8.              NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or an affiliate of the Company or
(ii) to interfere with the right of the Company or an affiliate of the Company
to discharge any employee or other person at any time, with or without cause,
which right is hereby reserved.

 

6

--------------------------------------------------------------------------------


 

Section 9.              LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California.

 

Section 10.            CLAIMS, INQUIRIES AND APPEALS.

 

(a)           Applications for Benefits and Inquiries.  Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative).  The Plan Administrator is:

 

SuperGen, Inc.

4140 Dublin Blvd., Suite 200
Dublin, CA 94568

 

(b)           Denial of Claims.  In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 

(1)           the specific reason or reasons for the denial;

 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(4)           an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 9(d) below.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

7

--------------------------------------------------------------------------------


 

(c)           Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

 

SuperGen, Inc.

4140 Dublin Blvd., Suite 200
Dublin, CA 94568

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d)           Decision on Review.  The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review.  If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60) day period.  This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

 

(1)           the specific reason or reasons for the denial;

 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and

 

(4)           a statement of the applicant’s right to bring a civil action under
section 502(a) of ERISA.

 

(e)           Rules and Procedures.  The Plan Administrator will establish
rules and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying

 

8

--------------------------------------------------------------------------------


 

out its responsibilities in reviewing benefit claims.  The Plan Administrator
may require an applicant who wishes to submit additional information in
connection with an appeal from the denial of benefits to do so at the
applicant’s own expense.

 

(f)            Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 9(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 9(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 9, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

Section 11.            BASIS OF PAYMENTS TO AND FROM PLAN.

 

The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.

 

Section 12.            OTHER PLAN INFORMATION.

 

(a)           Employer and Plan Identification Numbers.  The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 91-1841574.  The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 511.

 

(b)           Ending Date for Plan’s Fiscal Year.  The date of the end of the
fiscal year for the purpose of maintaining the Plan’s records is December 31.

 

(c)           Agent for the Service of Legal Process.  The agent for the service
of legal process with respect to the Plan is:

 

SuperGen, Inc.

4140 Dublin Blvd., Suite 200
Dublin, CA 94568

 

(d)           Plan Sponsor and Administrator.  The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

 

SuperGen, Inc.

4140 Dublin Blvd., Suite 200
Dublin, CA 94568

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (925) 560-0100. 
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

9

--------------------------------------------------------------------------------


 

Section 13.            STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by
SuperGen, Inc.) are entitled to certain rights and protections under ERISA.  If
you are an Eligible Employee, you are considered a participant in the Plan and,
under ERISA, you are entitled to:

 

(a)           Receive Information About Your Plan and Benefits

 

(1)           Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if applicable, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;

 

(2)           Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description.  The Administrator may make a reasonable charge for the
copies; and

 

(3)           Receive a summary of the Plan’s annual financial report, if
applicable.  The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

 

(b)           Prudent Actions by Plan Fiduciaries.  In addition to creating
rights for Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan.  The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

(c)           Enforce Your Rights.  If your claim for a Plan benefit is denied
or ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court.  In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

 

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court

 

10

--------------------------------------------------------------------------------


 

will decide who should pay court costs and legal fees.  If you are successful,
the court may order the person you have sued to pay these costs and fees.  If
you lose, the court may order you to pay these costs and fees, for example, if
it finds your claim is frivolous.

 

(d)           Assistance with Your Questions.  If you have any questions about
the Plan, you should contact the Plan Administrator.  If you have any questions
about this statement or about your rights under ERISA, or if you need assistance
in obtaining documents from the Plan Administrator, you should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department
of Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 

Section 14.            EXECUTION.

 

To record the adoption of the Plan as set forth herein, effective as of
October 28, 2008, SuperGen, Inc. has caused its duly authorized officer to
execute the same this 28th day of October, 2008.

 

 

 

SUPERGEN, INC.

 

 

 

 

 

By:

/s/ James S. Manuso

 

 

 

 

Title:

  President/CEO

 

11

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

Individual Termination

 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the SuperGen, Inc.
Severance Benefit Plan for Officers (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to and including
the date I sign this Release.  This general release includes, but is not limited
to: (a) all claims arising out of or in any way related to my employment with
the Company or the termination of that employment; (b) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended).

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not do so); (c) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an
officer of the Company; and (e) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
after I sign this Release.

 

1

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

Individual Termination

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.  I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

 Group Termination

 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the SuperGen, Inc.
Severance Benefit Plan for Officers (the “Plan”).

 

                I understand that this Release, together with the Plan,
constitutes the complete, final and exclusive embodiment of the entire agreement
between the Company and me with regard to the subject matter hereof.  I am not
relying on any promise or representation by the Company that is not expressly
stated therein.  Certain capitalized terms used in this Release are defined in
the Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to and including
the date I sign this Release.  This general release includes, but is not limited
to: (a) all claims arising out of or in any way related to my employment with
the Company or the termination of that employment; (b) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended).

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
forty-five (45) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an office
of the Company; (e) this Release shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day after I
sign this Release;

 

1

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

 Group Termination

 

and (f) I have received with this Release a detailed list of the job titles and
ages of all employees who were terminated in this group termination and the ages
of all employees of the Company in the same job classification or organizational
unit who were not terminated.

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.  I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

For Employees Under Age 40

Individual and Group Termination

 

EXHIBIT C

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the SuperGen, Inc.
Severance Benefit Plan for Officers (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to and including
the date I sign this Release.  This general release includes, but is not limited
to: (a) all claims arising out of or in any way related to my employment with
the Company or the termination of that employment; (b) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended).

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.  I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

1

--------------------------------------------------------------------------------


 

For Employees Under Age 40

Individual and Group Termination

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fifteen (15) days following
the date of my employment termination.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------